Champlin, J.
This action was brought against the defendants as inspectors of election of the Third ward of the city of Flint, to recover damages for refusing to receive plaintiff’s vote for the office of trustees of the Union schodldistrict of the city of Flint.
The agreed statement of facts is as follows:
“ The plaintiff is a married woman residing in the Third ward of the city of Flint',, Genesee- county, Michigan, and has resided there continuously for three years last past, and so resided there on the first Monday of April, A. D. 1888, and is 31 years of age.
"That she then was the owner of and had property liable for assessment for school taxes in said Third ward of said city of Flint; that she is the mother of Jennie Belles, a child seven and one-half years of age, who resides with her, and did on said first Monday of April, and had always resided with her, in said ward, and which child was included in the school census of the school-district composed of the entire city of Flint, aforesaid, and of which said Third ward was a part.
“ That at the election for city and ward officers in said city, held on said first Monday of April, 1888, said defendants acted as and were the inspectors of election in and for said Third ward; that at said election there were to be voted for and elected for the subdistrict composed of the Third and Fourth wards of said cityi one school trustee for the full term, and one school trustee to fill a vacancy; that at said election in said ward said defendants, as inspectors of election, had prepared and had a separate ballot-box to receive *3all ballots that might be offered at such election for trustees of said subdistrict.
“ That on said first Monday of April, at said election, said plaintiff, who resided in said Third ward as aforesaid, offered and tendered her ballot to the said inspectors of election at the voting precinct in said Third ward, for one school trustee for lull term, and one trustee to fill vacancy, to be then and there elected for the subdistriet composed of said Third and Fourth wards of said city of Flint. Said ballot was a printed ticket containing the names and office of candidates for said full term and vacancy, and was separate from the ballots for all other city, ward, or other offices. Plaintiff then and there offered to be sworn as to her qualifications as such voter, and as to her residence in said Third ward. Said defendants, as such inspectors of election, refused to swear said plaintiff as to her qualifications as such voter, and refused to receive or count her said vote.
“ That before deciding not to swear said plaintiff, or receive her vote, said inspectors of election took advice of reputable legal counselors, and were advised by them that women had no right to vote for such trustees; and that said defendants refused to receive the vote of said plaintiff, or to swear her as to her qualifications as a voter and her residence, in good faith, relying on said legal counsel, and believing it to be correct, and believing that women had no right to vote for such school trustees.
“That the name of said district is ‘ Union School-district of the City of Flint,’ and is composed of the entire city, and is organized under an act of the Legislature of the State of Michigan, being Act No. 316 of the Local Acts of 1877, as amended by Act No. 323 of Local Acts of 1879, and Act No. 349 of the Local Acts of 1885. At said election, no question was involved or to be voted on which directly .involved the raising of money by tax.”
At the conclusion of the statement of facts, which was received as the evidence in the case, the defendants’ counsel ¿requested the court to charge as follows, viz.:
“Under the evidence in this case, the plaintiff is not ■entitled to recover, and your verdict must be for the defendants.”
The circuit judge refused to give the request, and *4instructed the jury to find a verdict for the plaintiff, which they did.
The law under which the Union school-district of the city of Flint is organized is Act No. 316 of the Local Acts of Michigan for the year 1877, as amended by Act No. 323, Local Acts of 1879, and Act No. 349, Local Acts of 1885. Section 1 of this act provides that, in addition to the powers and privileges conferred by the act, the Union school-district shall have all the powers and privileges, not inconsistent therewith, conferred upon school-districts by the general laws of the State.
Further sections bearing upon the question read as follows r
“ Sec. 3. The school board of said Union school-district shall be constituted of nine trustees, three of whom shall be elected on the first Monday of April in each year, and hold their offices for the term of three years from the first Monday of May next following their election, and until their successors shall have been elected and qualified.
“ The term of office of the trustees of said Union school-district heretofore elected on the first Monday of September, 1876, shall terminate on the first Monday of May, 1879; the term of office of the trustees elected on the second Monday of May, 1877, shall terminate on the first Monday of May, 1880; and the term of office of the trustees, elected on the second Monday of May, 1878, shall terminate on the first Monday of May, 1881.
“Sec. 4. For the purpose of the election of trustees under this act, the said Union school-district shall be divided into three subdistricts; the first to consist of that portion of said district lying north of Flint river, the second to consist of that portion of said district lying south of Flint river and east of Saginaw street, and the third to consist of that portion of said district lying south of Flint river and west of Saginaw street: Provided, That in said third subdistrict one of said trustees shall be and remain during his term of office a resident of the Fourth ward of the said city of Flint.
“The election of trustees shall be by' ballot, and each qualified voter may vote in the ward in which he resides, and not elsewhere, for one person for the office of trustee from his subdistrict. Each trustee shall be a qualified voter and resident of the subdistrict in which he shall be elected.
*5“At least eight days before the election, notice thereof shall be given by the secretary in the official paper of the city, and, if any vacancy is to be filled, like notice thereof shall be given. The election shall be held at the same time and place, and conducted in the same manner, and by the same officers in each ward, as is provided by the charter for the election of ward officers.
“ The inspectors of election in the several wards of the city are hereby required to prepare a separate ballot-box at each of the annual elections provided for in this act, to receive all ballots that may be offered at such election for trustees of said Union school-district from the subdistrict in which the ward may be, and no other officer shall be voted for on such ballot.
“The said inspectors of election shall make the same can-' yass and public statement of votes given for trustee as for ward officers, and also a certificate of the number of votes given for each person for the office of trustee, which shall be immediately filed in the office of the secretary of the board of trustees; and on the Wednesday next following such election the said board shall meet at the office of its secretary, and ascertain the person who has received the greatest number of votes given for said office in each subdistrict, and declare him elected trustee therefrom of said Union school-district for the term of three years from the first Monday of May then next ensuing; and immediately after such determination said secretary shall cause notice thereof to be given to the persons so elected.
“ When a vacancy in the office of trustee shall exist, it shall be filled by election at the same time, and in the same manner, as aforesaid, for the residue of the vacant term: Provided, That the voter shall express upon his ballot that the person voted for is to fill vacancy.
“ Sec. 5. The qualifications of voters at such elections, or at any school-district meeting, shall be such as are or may hereafter be prescribed by the general school laws.
“ If any person offering to vote at an election or school-district meeting shall be challenged as unqualified by any legal voter, the presiding officer shall declare to the person challenged the qualifications of a voter; and if such person shall state that he is qualified, and the challenge shall not be withdrawn, the said president shall tender to him the oath in such cases prescribed in said general law; and every person taking such oath shall thereupon be permitted to vote.
“ If any person so challenged shall refuse to take such oath, *6his vote shall be rejected; and any person how shall willfully take a false oath, or make a false affirmation, under the provisions of this section, shall be deemed guilty of perjury.”
The qualification of voters under the general school law is prescribed by section 5049, How. Stat., and is as follows:
“Every person of the age of 21 years, who has property liable to assessment for school taxes in any school-district, and who has resided therein three months next preceding any school meeting held in said district, or who has resided three months next preceding such meeting on any territory belonging to such district at the time of holding said meeting, shall be a qualified voter in said meeting upon all questions; and all other persons who are 21 years of age, and are the parents or legal guardians of any children included in the school censos of the district, and who have for three months, as aforesaid, been residents in said district, or upon any territory belonging thereto at the time of holding any school meeting, shall be entitled to vote on all questions arising in said district which do not directly involve the raising of money by tax.”
The oath prescribed by the general school law is found in section 5050, How. Stat., and is as follows:
“ You do swear (or affirm) that you are 21 years „of age; that you have been for the last three months an actual resident of this school-district, or residing upon territory now attached to this school-district; and that you are the parent or legal guardian of one or more children now included in the school census of this district.”
It is insisted by counsel for defendants—
“That under the Constitution of the State of Michigan the plaintiff had not a right to vote as demanded by her; that the Constitution limits the right to become an elector, and to being entitled to vote, to male citizens, and to male inhabitants, and that until the Constitution is amended by a vote of the people it is not within the power of the Legislature to make women electors and entitled to vote, even for school trustees.”
The constitutional provision referred to reads as follows:
“ In all elections every male citizen; every male inhabitant residing in the State on the twenty-fourth day of June, *71835; every male inhabitant residing in the State on the first day of January, 1850, who has declared his intention to become a citizen of the United States, pursuant to the laws thereof, six months preceding an election, or who has resided in the State two years and six months, and declared his intention as aforesaid; and every civilized male inhabitant of Indian descent, a native of the United Slates, and not a member of any tribe, — shall be an elector, and entitled to vote; but no citizen or inhabitant shall be an elector or entitled to vote at any election unless he shall be above the age of 21 years, and has resided in this State thiee months, and in the township or ward in which he offers to vote ten days, next preceding such election.” • Art. 7, § 1.
The Constitution under which we are now living, adopted in 1850, has a separate article, as did also the previous Constitution, entitled: “ Article 13. Education.”
Sections 4 and 5 of this article read as follows:
“ See. 4. The Legislature shall, within five years from the adoption of this Constitution, provide for and establish a system of primary schools, whereby a school shall be kept, without charge for tuition, at least three months in each year, in every school-district in the State; and all instruction in said schools shall be conducted in the English language.
“ Sec. 5. A school shall be maintained in each school-district at least three months in each year. Any school-district neglecting to maintain such school shall be deprived for the ensuing year of its proportion of the income of the primary school fund, and of all funds arising from taxes for the support of schools.”
A brief recapitulation of the provisions of the Constitution of 1835 and the legislation thereunder seems proper in order to arrive at the proper construction to be given to the provisions of the Constitution and legislation invoked by the defendants in justification of their action.
The right of suffrage was conferred by Article 2, § 1, of the Constitution under which Michigan was admitted as a State into the Union, as follows:
“ In all elections every white male citizen above the age of *821 years, having resided .in the State six months next preceding any election, shall be entitled to vote at such election; and every white male inhabitant of the age aforesaid, who may be a resident of this State at the time of the signing of this Constitution, shall have the right of voting as aforesaid.”
Article 10, § 3, provided as follows:
“ The Legislature shall provide for a system of common schools, by which a school shall be kept up and supported in each school-district at least three months in every year; and any school-district neglecting to keep up and support such a school may be deprived of its equal proportion of the interest of the public fund.”
In the Revised Statutes of 1838 a system of primary schools was established, which provided for the formation of school-districts. By section 4, chap. 3, tit. 11, it was enacted that—
“ The qualified voters, when assembled pursuant to such previous notice, and also at each annual meeting, shall choose a moderator, director, and assessor.”
And section 5 prescribes the qualification of voters at such district meetings as follows:
“ Sec. 5. Every white male inhabitant of the age of 21 years, residing in such district, liable to pay a school-district tax, shall be entitled to vote at any district meeting.”
The Revision of 1849 retained the same provision for the election of moderator, director, and assessor, but the qualification of voters was changed so as to read as follows:
“ Sec. 15. Every white male inhabitant of the age of 21 years, residing in the district, and liable to pay a school-district tax therein, shall be entitled to vote at any district meeting; and all persons who are entitled by the laws of this State to vote at township and county elections, and residing in said district, shall be entitled to vote on all questions arising in said district excepting when the raising of money by tax is in question; and all such persons shall be eligible to any office in such school-district.”
By section 6 of Act No. 195 of the Session Laws of 1847, *9the above section was amended by scratching out all after the word “meeting,” so that the qualification of voters was left, as it was in the Revision of 1838. The law so remained until 1855, when the Legislature passed Act No. 32, entitled—
“ An act to extend certain rights and privileges to persons who are tax-payers, but not qualified voters, in school-districts,”—
Section 1 of which reads as follows:
“ That the words 'qualified voters,’ as used in chapter 58 of the Revised Statutes of 1846, entitled, ‘Of Primary Schools,’ except in the fifth section thereof; shall be taken and construed to mean and include all taxable persons residing in the district of the age of 21 years, and who have resided therein for the period of three months next preceding the time of voting.”
The excepted section relates to the election of moderator, director, and assessor.
Section 1 of the act of 1855 was amended by Act No. 110 of the Session Laws of 1867, and made to read as follows:
“ Sec. 1. Every person of the age of 21 years, who has property liable to assessment for school taxes in any school-district, and has been a resident therein three months preceding any district meeting, shall be a qualified voter in said meeting; and all persons who are entitled by the laws of this State to vote at township and county elections, and residing in said district, shall be entitled to vote on all questions arising in said district, when the raising, of money by tax is not in question; and all such persons shall be eligible to office in such school-district.”
Section 2 of this act repeals section 15 of the primary school law, above quoted. The primary school law underwent a thorough revision in 1881, and the qualification of voters was defined by section 5049, How. Stat., as above quoted.
It requires but a cursory review of the above résumé to show that the qualifications of voters for school officers, or upon questions arising at school meetings, have never been identical with those of electors, as defined in the Constitu*10tion. The Legislature has sometimes restricted, and at others extended, the qualifications of voters from those prescribed in that instrument. In the first years of- statehood the qualified voters in school-districts were confined to white male residents who were tax-payers. This was varied from time to time by extending it to residents who were not tax-payers, but who had the qualifications of voters under the Constitution, upon all subjects except the election of school-district officers and the raising of money by a tax. Until 1867 no one could vote for school-district officers except white male residents of the district, liable to pay a school-district tax. The change effected by the act of 1867 was to divide the voters into two classes, and to do away with the “ white male ” qualification, allowing every person who had been a resident of the district three months, who had property liable to assessment in the district for school taxes, to vote on all questions ; and another class who, not having property liable to be assessed, but who resided in the district, and were possessed of the qualification^ of voters at town and couuty elections, to vote on all questions not involving the raising of money by tax. This second class must be “ white male ” persons, as no others could vote at town and county elections. The word “ white ” was not dropped from the qualification of electors in the Constitution until the amendment to that effect was ratified by a vote of the people in 1870,
The act of 1881, under which the plaintiff claims the right to vote, also confers the right upon two classes,—
1. Upon resident taxable property-owners in the district •upon all questions.
2. Upon all other persons, residents of the district three months or more, who are 21, who are the parents or legal guardians of children who are included in the school census of the district, on all questions except the question of the' raising of money by tax.
It follows that persons may reside in the school-district who possess the qualifications of electors under the Consti*11tution, who are not qualified to vote at school-district meetings for the reason that they do not own property liable to-assessment for school taxes.
Viewing the question historically, it is apparent that for 50 years it has never been considered that the qualifications, of voters at school-district meetings must be identical with those prescribed in the Constitution as qualifications of electors entitled to vote under that instrument. The authority granted by the Constitution to the Legislature to establish a common or primary school system carried with it the authority to prescribe what officers should be chosen to conduct the affairs of the school-districts, to define their powers and duties, their term of office, and how and by whom they should be chosen.
School-districts are regarded as municipal corporations. School-district v. Gage, 39 Mich. 484; Seeley v. Board of Education, Id. 486. As such they preceded the Constitution (Stuart v. School-district, 30 Mich. 69), and were recognized by that instrument (Const. 1835, Art. 10, § 3; Const. 1850, Art. 13, § 5). But no officer of the school-district is mentioned or recognized by that instrument. The reason is that the whole primary school system was confided to the Legislature, and it cannot be said that the officers of school-districts, chosen pursuant to the system adopted by the Legislature, are constitutional officers. The Constitution provided for no municipal subdivisions smaller than towns, except cities and villages, and it authorized the Legislature to incorporate these. Const. 1850, Art. 15, § 13.
While it must be conceded that no person can vote for the election of any officer mentioned in the Constitution unless he possesses the qualifications of an elector prescribed by that instrument, it does not follow that none but such electors can vote for officers which the Legislature has the right to provide for, to carry out the educational purpose declared in that instrument. With the policy of the Legislature in conferring *12the right to vote upon the parent or legal guardian of children embraced in thq school census, we have nothing to do. Nor is it any objection that each parent of a single child so included in the school census has the right to vote for such school officers. The statute confers the right upon persons in all cases where the question is not the raising of money by tax, and each parent has the same right to vote.
There was no difficulty in exercising the right under the statute in this case. None but school-district officers were included in the same ballot; and the law provided that separate boxes should be kept for the reception of these ballots, so that the difficulty met in the case of Brown v. Phillips, 71 Wis. 239 (36 N. W. Rep. 242, 20 Am. & Eng. Gor. Gas. 67), was avoided in this case.
The judgment of the circuit court is affirmed.
Sherwood, O. J., concurred with Champlin, J.
Morse, J.
The general school laws of this State, which govern the qualifications of voters in the Union school-district of the city of Flint, provide that persons may vote at school meetings who are not electors under the Constitution of this State. Every person of the age of 21 years, who has property liable to assessment for school taxes in any school-district, and has been a resident of the district for three months before the election, is a qualified voter on all questions.
This includes women and aliens. All other persons 21 years of age, and who are parents or legal guardians of any children included in the school census of the district, and residents for three months before the election, are entitled to vote on all questions which do not directly involve the raising of money by tax.
The injustice of this law, and the opportunity given by it to fraud in school elections, have long been open to my observation, and I am not disposed to uphold it, unless it is clearly my duty, under the Constitution and laws of this State, to do so.
*13No doubt its object was a good one, but its workings have not been promotive of its apparent and probable purpose. It was intended, without doubt, by this statute, to give those equally interested in education, by reason of being tax-payers and the parents and guardians of children, an equal voice in the control of the public and common schools.
But it works unequally. For instance, a man owning thousands of dollars of taxable property in a school-district, and a widower with twelve children, has but one vote in the election of trustees, who are to manage and control the schools and the moneys raised for school purposes, while a man and his wife who have but one child, and not a dollar of property, cast two votes upon this and upon all other questions where the raising of money is not directly involved. And these two persons, parents of but one child, may be aliens with no interests in the welfare of the country save the education of their child. And if they have no interest m the child’s education, and they only send it to school because the compulsory education laws compel them to do so, they nevertheless enjoy the privilege of casting two votes upon every vital question pertaining to the schools, except as to the voting of a direct money tax. They may hate our government, as the anarchist hates all government, yet, if they have one child, in school matters they east two votes to the one that is given the American citizen who has property, and whose children have unfortunately lost their mother.
And by the clause of the law providing that any person who has “property liable to assessment for school taxes in any district” may vote on all questions, men and women who are not citizens, and have never declared their intentions to become such, and whose names never appear on the tax-rolls, are in the habit of voting unquestioned at school meetings. If they own a watch, or a ring, or any other personal adornment of value, they are considered to have “property liable to assessment,” and these things are sometimes transferred *14■for the time being to make voters. The result is and has been that, especially in cities, the property owners and the majority of the parents of children are outvoted and controlled in school meetings and school elections by aliens and transients, who have no interest in the cause of education, or in the government of the community where the schools are situated. The opportunities for fraul are made abundant by this clause in the statute, and such opportunities are not always neglected.
The burdens of taxation, as far as school taxes are concerned, are therefore chiefly borne by those who have but little or no voice in the laying of such taxes, or in the disbursement of the moneys gathered by such taxation.
Such a condition of the law will inevitably lead, if it has not already done so, to the formation of rings and combinations of men who will attempt to, and in some cases will, control the schools and the school moneys for their own personal ends and profit.
The Constitution of this State limits the right of suffrage to certain male citizens and inhabitants. The maie citizen must be over the age of 21 years, and have resided in the State three months, and in the township or ward ten days before he can vote; and the male inhabitant must have the same qualifications, and, in addition thereto, must have resided in the State two years and six months, and declared his intention to become a citizen of the United States six months before 'be election. Article 7, § 1.
It remains to oe seen whether there is any good reason why this right of suffrage should be extended in school matters, and whether the Legislature has any power to so extend it. I can see no reason why a person should vote in school elections that does not apply to the general elections as well.
Attempts have been made at various times to submit a proposition to the people to extend the right of suffrage to women; but the Legislature has not seen fit to do so but *15once, when it was overwhelmingly defeated at the polls; the vote in its favor being 40,077, and against 135,957. This was in 1874. There has never been as yet any attempt to give the general right of suffrage to aliens.
It is admitted by the counsel for plaintiff that none but an elector under the Constitution can vote for any officer named in that instrument, but it is contended that the public school system, and its management, and the choosing of the officers to control it, was by the Constitution itself taken out from under the Constitution, and placed entirely in the hands of the Legislature.
The provisions in relation to “education,” and upon which this argument is based, are set forth in the opinion of Mr. Justice Ohajiplin in this case, as are also the provisions of the Constitution of 1835. He also recites the qualifications of voters at school meetings under the laws of 1838 and in the Revision of 1846. It will be seen that the Constitution of 1835 provided that the Legislature should establish a system of common schools. Under such provision the Legislature of 1838 confined the right of suffrage at school meetings to those residing in the district, and who were liable to pay a school tax, but made no distinction between aliens and citizens, if they were males.
In 1846 the right to vote at such meetings was further enlarged, so that male citizens, electors under the Constitution, might vote upon all matters except where the raising of money by tax was in question. In 1847 this extension was stricken out. The law thereafter remained as in 1838, until 1855, and was in force at the time the present Constitution was adopted, in 1850.
Therefore, for 12 years before 1850 the electors at school meetings had possessed different qualifications than those of electors under the Constitution of 1835, and from the beginning of our school system. This must have been known to the framers of our present Constitution, and they must have *16acted in reference to it when they ordained Article 12, § 4, oí the Constitution of 1850.
In 1855 the law was again amended, so that the “ qualified voters” mentioned in the Revised Statutes of 1846 were defined to be “ all taxable persons residing in the district, of the age of 21 years, and who have resided therein' for the period of three months next preceding the time of voting.” In 1867 the act of 1855 was amended, and it was provided that “ every person of the age of 21 years, who has property liable to assessment for school taxes,” etc., should be qualified voters at such meetings. This was evidently meant to, and does, include women. Under the revision of the school laws in 1881 we have the present law. How. Stat. § 5049. Women have voted at school meetings, more or less, throughout the State, since 1867.
In view of this history of the qualifications of voters at school meetiugs since the first formation and development of our common-school system in this State, I am constrained to concur with Mr. Justice Champlin in the opinion that the qualifications of an elector at school-meetings have never been identical with those of an elector under the Constitution. And, in view of this fact, it must have been the intention of the framers of the Constitution of 1850, when they provided that the Legislature should establish a school system, following the Constitution of 1835 in that respect, that under such provision the Legislature should have full power to fix and determine the qualifications of voters under such system, and this without regard to the qualifications prescribed by the Constitution for electors at other elections.
To hold otherwise, it seems to me, would be to ignore the fact that the members of the Constitutional convention of 1850 were men of intelligence and practical common sense, and must have known what the practice of the Legislature had been, under the Constitution of 1835, and what it would naturally be, following precedents, under the present Oonsti*17tution, unless they inserted therein some prohibition against-enlarging the right of suffrage, or prescribed what the qualifications of voters should be at school-district meetings.
This they did not do, and the inference is plain to me, and the conclusion to my mind irresistible, that the convention of 1850 meant to confer upon the Legislature the same power that they had exercised in this respect under the Constitution of 1835, and that they did do so by Article 13, § 4.
And, although believing the law as it now stands to be unjust and unequal in its provisions, and of detriment to the cause of education, it is not within my province here to remedy it. If it is constitutional, as I am obliged by the force of inex^orcble logic to think it is, the Legislature only can give relief against it. The courts have no concern with its wisdom or its results, save to point out, perhaps, as I have endeavored to do, some of its defects and unjust discriminations.
I cannot find in the present case that the trustees of the Union school-district of Flint are made school inspectors in the sense that they are named in the Constitution. If they were I should hold that Mrs. Belles was not entitled to vote for them.
The Constitution names a school inspector as a township officer, whose duties and powers shall be prescribed by law. Article 11, § 1.
Such officer would necessarily have his powers and duties defined by the Legislature in reference to his being a township officer; and few,'if any, of the duties now performed by township school inspectors are conferred upon the trustees of the public schools of Flint.
I am therefore of the opinion that the vote of the plaintiff should have been received by the defendants, and the judgment of the lower court in this case is affirmed.